In the Supreme Court of Georgia



                                            Decided: October 6, 2014


    S14Y1518. IN THE MATTER OF TED WEBSTER WOOTEN, III.
    S14Y1519. IN THE MATTER OF TED WEBSTER WOOTEN, III.

        PER CURIAM.

      These disciplinary matters are before the Court on two Notices of

Discipline seeking the disbarment of Ted Webster Wooten, III (State Bar No.

303708). Wooten acknowledged service of the Notices of Discipline, but failed

to file Notices of Rejection. Therefore, he is in default, has waived his rights to

an evidentiary hearing, and is subject to such discipline and further proceedings

as may be determined by this Court. See Bar Rule 4-208.1 (b).

      The facts, as deemed admitted by virtue of Wooten’s default, show that

Wooten, who was admitted to the Bar in 2008, was retained by Freeman and

Lisa Donald in 2011 to represent them in a personal injury case. After settling

the case for approximately $100,000 in January 2012, Wooten told the Donalds

that he would hold the funds in his trust account until subrogation and medical

lien issues were resolved. He then withdrew what he deemed to be his fee
without notifying the Donalds. Shortly thereafter, he began withdrawing the

funds for his personal use and continued to do so until the funds were exhausted.

During this time, he lied to the Donalds about the status of his alleged efforts to

resolve the medical liens. In May 2013, Wooten told the Donalds he had used

all their funds; he has not reimbursed them. The facts also show that in

February 2013 SunTrust Bank notified the State Bar of an overdraft of

approximately $2,600 in Wooten’s trust account.

      Based on these facts, the Investigative Panel found probable cause to

believe that Wooten violated Rules 1.3, 1.4 , 1.7, 1.15 (I), 1.15 (II), 1.16, 8.4 (a)

(1), and 8.4 (a) (4), of the Georgia Rules of Professional Conduct found in Bar

Rule 4-102 (d). The maximum sanction for a violation of Rules 1.3, 1.7, 1.15

(I), 1.15 (II), 8.4 (a) (1), and 8 (a) (4) is disbarment, and the maximum sanction

for a violation of Rules 1.4 and 1.16 is a public reprimand.

      In aggravation of discipline, the Investigative Panel considered that

Wooten acted willfully, that he failed to file a sworn, written response to the

Notice of Investigation issued in connection with the SunTrust overdraft, as

required by Bar Rule 4-204.3, that he received a formal letter of admonition

from the Investigative Panel in 2012, and that he has failed to keep the State

                                          2
Bar’s Membership Department informed of his current address.

      Having reviewed the record, we conclude that disbarment is the

appropriate sanction in these matters. Accordingly, it is hereby ordered that the

name of Ted Webster Wooten, III be removed from the rolls of persons

authorized to practice law in the State of Georgia. Wooten is reminded of his

duties pursuant to Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.




                                         3